Citation Nr: 0823204	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1973 to July 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007 the Board denied service connection for 
PTSD.  The veteran appealed to the Court of Appeals for 
Veterans Claims (Court).  In February 2008 the Court granted 
the Parties' Joint Motion for Remand, vacating the Board's 
February 2008 decision and remanding for further proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD was denied because the veteran did not submit sufficient 
information to allow for verification of a claimed stressor.  
In the February 2008 Joint Motion, the parties agreed that 
the veteran had submitted sufficient evidence to allow a 
research request to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Specifically, the parties noted 
that in July 2006 the veteran had identified the month and 
year of a motor vehicle accident that allegedly injured a 
friend and killed another.  He also identified the name of 
the hospital where he claims to have been treated for a drug 
overdose following the accident.  The parties agreed that VA 
had a duty to inquire about records related to the fatal 
accident involving two soldiers from the veteran's unit and 
any related treatment of the veteran at the identified 
hospital.  

The parties also agreed that the veteran should be afforded 
the opportunity to clarify the time period pertinent to his 
alleged stressor.  

In light of the above discussion, additional development is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  Contact the veteran and afford him 
the opportunity to clarify the date of 
the alleged motor vehicle accident, as 
well as his alleged suicide attempt and 
hospitalization.  The veteran and his 
representative should be given an 
appropriate period in which to respond.

2.  Then, submit a request to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), formerly the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) or other 
appropriate facility.  The request should 
specifically indicate the unit identified 
by the veteran, and should request any 
information pertaining to a motor vehicle 
accident in July 1975 (or any other date 
that the veteran provides) that involved 
two soldiers from that unit. The request 
should also request any information 
pertaining to an attempted suicide by the 
veteran following the alleged auto 
accident in July 1975.  The request 
should be accompanied by a copy of the 
veteran's DD 214, and a copy of this 
remand, and all associated documents.  

If the JSRRC is unable to provide 
information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.

3.  Request from the service department 
records of the veteran's alleged 
hospitalization at the 97th General 
Hospital in Frankfurt, Germany, based on 
the veteran's report that this incident 
occurred in July 1975, or upon the date 
the veteran provides as the result the 
opportunity to clarify such date.  

4.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

